      Case: 1:18-cv-04613 Document #: 57 Filed: 09/12/19 Page 1 of 5 PageID #:326



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

WILLIAM R. RONGEY, individually, and on
behalf of all others similarly situated,

Plaintiff,                                            Case No. 1:18-cv-04613

vs.                                                   Honorable Judge Jorge L. Alonso

ANSELMO LINDBERG & ASSOCIATES,
LLC,

Defendant.


                            MOTION FOR ENTRY OF JUDGMENT

         NOW COMES the Plaintiff, WILLIAM R. RONGEY (“Plaintiff”), by and through his

undersigned counsel, and pursuant to Fed. R. Civ. P. 68, seeking the entry of judgment against

Defendant ANSELMO LINDBERG & ASSOCIATES, LLC (“Anselmo”), and in support thereof,

stating as follows:

      I. Background

         1.    On July 3, 2018, Plaintiff filed a class action complaint seeking redress for

  Anselmo’s violations of the Fair Debt Collection Practices Act (“FDCPA”). [Complaint, Dkt. 1]

         2.    Specifically, Plaintiff alleged that Anselmo violated the Sections 1692e, e(2), e(5),

  and e(10) of the FDCPA by falsely implying that late charges can be assessed against Plaintiff’s

  mortgage loan, when in fact no such charges can be assessed as a matter of law. [Dkt. 1, ¶¶ 18-

  20, 32]

         3.     The collection of late fees after a mortgage note has been accelerated is

  impermissible. See Rizzo v. Pierce & Assocs., 351 F.3d 791, 793 n.1 (7th Cir. 2003) (citing sixteen




                                                  1
   Case: 1:18-cv-04613 Document #: 57 Filed: 09/12/19 Page 2 of 5 PageID #:326



cases for the proposition that “a lender cannot demand payment of late fees for failure to make

monthly payments after the loan has been accelerated.”) [Dkt. 1, ¶32]

     4.      The underlying logic of these cases is simple: once the borrower is in default and the

loan is accelerated, the full amount of the loan becomes due immediately, and there remains no

obligation by the borrower to continue making monthly payments. In the absence of an obligation

to make monthly payments, payments cannot be “late.” Id. [Dkt. 1, ¶32]

     5.      Anselmo declined to file a motion to dismiss the Complaint and answered on

September 13, 2018. [Dkt. 18]

     6.      Recognizing that this case was filed as a class action, Anselmo’s Third Affirmative

Defense to its Answer stated that “additional affirmative defenses may exist as to individual class

members in the event (and to the extent) a class is certified”. Anselmo’s Third Affirmative

Defense listed six (6) purported affirmative defenses: “the Voluntary Payment Doctrine, res

judicata, litigation privilege, the Rooker-Feldman Doctrine, class members who filed for Chapter

7 bankruptcy, estoppel, and other individual defenses not presently known.” [Dkt.18, pg. 19]

 II. Discovery and Efforts to Resolve the Case

     7.      The parties issued discovery. Notably, Plaintiff asked Anselmo to fully explain the

factual basis for its Third Affirmative Defense. Plaintiff found that Anselmo’s original discovery

answers were deficient and thereafter Plaintiff prepared a lengthy Local Rule 37.2 email which

resulted in Anselmo issuing supplemental answers. Yet again, Anselmo’s supplemental discovery

answers were deficient and Plaintiff sent a detailed Local Rule 37.2 email to Anselmo’s counsel.

This resulted in a second supplemental discovery response and a third Local Rule 37.2 email to

Anselmo’s counsel. Anselmo’s 30(b)(6) deponent clarified and offered to amend prior discovery

answers which resulted in Anselmo issuing a third supplemental discovery response. This third




                                                2
   Case: 1:18-cv-04613 Document #: 57 Filed: 09/12/19 Page 3 of 5 PageID #:326



supplemental discovery response provided a detailed breakdown of the numbers of persons that

it alleged were susceptible to the previously asserted affirmative defenses.

     8.      Plaintiff answered discovery and was deposed.

     9.      Anselmo did not move for summary judgment after the close of discovery.

     10.     Thereafter, on May 31, 2019, Plaintiff crafted a class based demand based upon

Anselmo’s third supplemental discovery responses. Plaintiff’s class based demand relied on well-

recognized cases which have approved FDCPA class settlements where a debt collector’s net

worth was modest or low. Notably, Plaintiff’s class based demand would have resulted in a higher

payout than those approved by other courts.

     11.     On June 17, 2019, Anselmo made a counter-offer, but declined to make a class based

settlement offer. When Plaintiff offered to reduce its prior class based settlement demand,

Anselmo’s counsel indicated that Anselmo was not interested in classwide settlement.

     12.     On July 23, 2019, Anselmo submitted an offer of judgment to Plaintiff in the amount

of $1,100.00, exclusive of attorney’s fees and costs. See Exhibit A attached hereto, a true and

correct copy of Anselmo’s offer of judgment.

     13.     On August 6, 2019, due to circumstances independent of the merits of the case,

Plaintiff accepted Anselmo’s offer of judgment. [Dkt. 55.]

     14.     By accepting the offer of judgment, Plaintiff became the prevailing party, thus

entitling him to his attorney’s fees and costs pursuant to Section 1692k(a)(3) of the FDCPA. See

Schlacher v. Law Offices of Phillip J. Rotche & Assoc., P.C., 574 F.3d 852, 856 (7th Cir. 2009)

(A plaintiff who prevails under the FDCPA is entitled to an award of costs and reasonable

attorneys’ fees and costs).




                                                3
   Case: 1:18-cv-04613 Document #: 57 Filed: 09/12/19 Page 4 of 5 PageID #:326



        15.     On August 21, 2019, in an effort to settle the attorney’s fees and costs without going

through the lengthy and onerous fee petition process, Plaintiff made a settlement demand to

Anselmo (“Plaintiff’s Demand”).

        16.     On August 26, 2019, despite zealously defending this case and causing Plaintiff to

incur significant attorney’s fees, Anselmo rejected Plaintiff’s Demand and submitted a trifling

counter-offer.

 III.         Argument

        17.     The entry of judgment against Anselmo is appropriate because “Rule 68 operates

automatically, requiring that the clerk ‘shall enter judgment’ upon the filing of an offer, notice of

acceptance, and proof of service.” Webb v. James, 147 F.3d 617, 621 (7th Cir. 1998).

        18.     Moreover, the language of Rule 68 “removes discretion from the clerk or the trial

court as to whether to enter judgment upon the filing of the accepted offer.” Id.

        19.     Here, all the prerequisites of the entry of the judgment have been satisfied.

Specifically, the offer, acceptance of the offer, and the proof of service have all been filed. [Dkt.

55].

        20.     The Court must now enter judgment against Anselmo because the “[e]ntry of a Rule

68 judgment is ministerial rather than discretionary” and “the district court has no discretion to

alter or modify the parties’ agreement.” Id.

        21.     Based on the foregoing, the entry of judgment in Plaintiff’s favor and against

Anselmo is warranted.

        22.     The entry of the judgment will trigger the deadlines set forth in Local Rule 54.3 with

respect to Plaintiff’s formal petition for fees and costs.




                                                  4
    Case: 1:18-cv-04613 Document #: 57 Filed: 09/12/19 Page 5 of 5 PageID #:326




      WHEREFORE, Plaintiff respectfully requests that the Court:

          a. Enter a judgment against Anselmo in the amount of $1,100.00 pursuant to Fed. R.

             Civ. P. Rule 68;

          b. Order Anselmo to submit the payment of $1,100.00 in Plaintiff’s name to Plaintiff’s

             counsel post haste; and

          c. Order the parties to comply with the procedures set forth in Local Rule 54.3 with

            respect to Plaintiff’s petition for attorney’s fees and costs.



Dated: September 12, 2019                            Respectfully submitted,

                                                     /s/ James C. Vlahakis
                                                     James C. Vlahakis

                                                     / Mohammed O. Badwan
                                                     Mohammed O. Badwan

                                                     Counsel for Plaintiff
                                                     Sulaiman Law Group, Ltd.
                                                     2500 S. Highland Avenue, Suite 200
                                                     Lombard, Illinois 60148
                                                     (630) 575-8180 (phone)
                                                     (630) 575-8188 (fax)
                                                     jvlahakis@ sulaimanlaw.com
                                                     mbadwan@sulaimanlaw.com




                                                 5
